DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 8 each recite the limitation “one direction” in line 2 of each claim. It is unclear whether the recitation “one direction” in claims 7-8 are the same as or different from the previously recited “one direction” in line 14 of claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Oba et al. (US 2014/0299469 A1).
Regarding claim 1, Oba teaches a metal terminal (a metal terminal member 61, Figs. 1 & 3-5, para. [0040], [0055]) comprising:
an element contacting portion disposed at one end of the metal terminal (an element contact portion 69A disposed at a forward side CL1 of the metal terminal member 61, Figs. 3-5, para. [0040], [0056], [0058]);
a lead wire retaining member disposed at another end of the metal terminal (a connection portion 64 disposed at a rear side CL2 of the metal terminal member 61, Figs. 3-5, para. [0057]);
a positioning member disposed between the one end and the another end, and extending in a direction intersecting one direction (a lower section of positioning portions 63 is disposed between the forward side CL1 and the rear side CL2, and extends in a thickness direction TL intersecting an axial direction CL, Figs. 3-5, para. [0057], [0059], see Image 1 below); and
a guide member provided integrally with the positioning member at a site between the positioning member and the lead wire retaining member (an upper section of the positioning portions 63 is provided integrally with the lower section of the positioning portions 63 at a location between the lower section of the positioning portions 63 and the connection portion 64, Figs. 3-5, para. [0057], see Image 1 below).
The limitations “installed in a gas sensor including a sensor element, and a ceramic housing configured to retain a rear end portion of the sensor element,” “electrically connect the sensor element and a lead wire,” “placed in contact with the sensor element,” “crimp and retain the lead wire,” and “position the metal terminal on the ceramic housing” are intended use limitations. Examiner notes that “a gas sensor,” “a sensor element,” “a ceramic housing,” and “a lead wire” are not positively recited elements of the claim, and therefore, are not elements of the claimed metal terminal. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2111.02 and 2114.
Examiner further notes that Oba teaches that the metal terminal member 61 is incorporated into a gas sensor 1 including a detection element 10 and a ceramic separator 200 surrounding the rear end portion 12 of the detection element 10 (Figs. 1 & 3-5, para. [0031], [0041], [0056]), so the metal terminal member is capable of the recitation “installed in a gas sensor including a sensor element, and a ceramic housing configured to retain a rear end portion of the sensor element.” Oba also teaches that the metal terminal member 61 electrically connects the detection element 10 and a lead wire 78 (Fig. 1, para. [0040], [0042]), so the metal terminal member is capable of the recitation “electrically connect the sensor element and a lead wire.” Oba also teaches that the element contact portion 69A is in contact with the detection element 10 (Figs. 1 & 3-5, para. [0040], [0059]), so the element contact portion is capable of the recitation “placed in contact with the sensor element.” Oba also teaches that the connection portion 64 crimps and holds the lead wire 78 (Figs. 3-5, para. [0057]), so the connection portion is capable of the recitation “crimp and retain the lead wire.” Oba also teaches that the positioning portions 63 are at least partially accommodated in the ceramic separator 200 (Figs. 3-5, para. [0057]), so the lower section of the positioning portions is capable of the recitation “position the metal terminal on the ceramic housing.”

    PNG
    media_image1.png
    582
    588
    media_image1.png
    Greyscale

Image 1. Annotated version of Fig. 3 of Oba.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-8 are rejected under 35 U.S.C. 103 as being unpatentable over Oba as applied to claim 1 above, and further in view of Matsuo et al. (US 2007/0096615 A1).
Regarding claims 2-3, Oba teaches that the distance between adjacent terminal members 61 is 0.2 mm to 5 mm, and the distance between the electrode terminal portions and the frame body portion 60 of the terminal members 61 is 0.2 mm to 10 mm (Figs. 5 & 12, para. [0072], [0077]-[0078]), so Oba teaches that the dimensions relating to the metal terminal member 61 are in millimeters. Oba is silent with respect to the dimensions of the guide member and the positioning member and thus fails to expressly teach wherein among a plurality of surfaces constituting the guide member, an area of a surface thereof along a surface of the positioning member having a largest area lies within a range of being greater than or equal to 0.01 mm2 and less than or equal to 7.50 mm2, of instant claim 2, or a range of being greater than or equal to 0.05 mm2 and less than or equal to 7.50 mm2, of instant claim 3.
Matsuo teaches a sensor having a good electrical connection between an electrode terminal section of a detection element 4 and a metallic terminal member 10 (abstract, Figs. 1-3, para. [0046]). Matsuo teaches that the width of the metallic terminal member 10 is set within the range from 0.5 mm to 2.0 mm (Fig. 3, para. [0023], [0061], [0064], [0113]), and the thickness is 0.2 mm (Fig. 3, para. [0061], [0064]), so Matsuo teaches that the dimensions of the metallic terminal member 10 are in millimeters. Matsuo teaches that the described millimeter range of the metallic terminal member 10 allows the metallic terminal member 10 to be electrically connected to each electrode terminal section separately for a suitable electric path, maintains a good strength of the metallic terminal member, maintains a good durability of the sensor, and makes it possible to make the sensor small-sized (para. [0024]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the size of the terminal member of Oba such that an area of a surface of the guide member along a surface of the positioning member having a largest area lies within a range of 0.01 mm2 to 7.50 mm2, of instant claim 2, or a range of 0.05 mm2 to 7.50 mm2, of instant claim 3, because it was known that metallic terminal members have dimensions in millimeters as taught by Matsuo, and millimeter dimensions allow the metallic terminal member to be electrically connected to each electrode terminal section separately for a suitable electric path, maintain a good strength of the metallic terminal member, maintain a good durability of the sensor, and make it possible to make the sensor small-sized (Matsuo, para. [0024]). Additionally, in Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP § 2144.04(IV)(A). In the instant case, the only difference between the prior art metal terminal member and the claimed metal terminal is the relative dimensions of the guide member, and a metal terminal having the claimed relative dimensions would not perform differently than the prior art metal terminal of Modified Oba, so the claimed metal terminal is not patentably distinct from the metal terminal of Modified Oba.
Regarding claims 4-6, Oba teaches that the distance between adjacent terminal members 61 is 0.2 mm to 5 mm, and the distance between the electrode terminal portions and the frame body portion 60 of the terminal members 61 is 0.2 mm to 10 mm (Figs. 5 & 12, para. [0072], [0077]-[0078]), so Oba teaches that the dimensions relating to the metal terminal member 61 are in millimeters. Oba is silent with respect to the dimensions of the guide member and the positioning member and thus fails to expressly teach wherein a height of the guide member lies within a range of being greater than or equal to 0.07 mm and less than or equal to 4.00 mm in closest proximity to the positioning member, of instant claim 4, or a range of being greater than or equal to 0.13 mm and less than or equal to 4.00 mm in closest proximity to the positioning member, of instant claim 5, or a range of being greater than or equal to 0.00 mm and less than or equal to 3.00 mm in closest proximity to the lead wire retaining member, of instant claim 6.
Matsuo teaches a sensor having a good electrical connection between an electrode terminal section of a detection element 4 and a metallic terminal member 10 (abstract, Figs. 1-3, para. [0046]). Matsuo teaches that the width of the metallic terminal member 10 is set within the range from 0.5 mm to 2.0 mm (Fig. 3, para. [0023], [0061], [0064], [0113]), and the thickness is 0.2 mm (Fig. 3, para. [0061], [0064]), so Matsuo teaches that the dimensions of the metallic terminal member 10 are in millimeters. Matsuo teaches that the described millimeter range of the metallic terminal member 10 allows the metallic terminal member 10 to be electrically connected to each electrode terminal section separately for a suitable electric path, maintains a good strength of the metallic terminal member, maintains a good durability of the sensor, and makes it possible to make the sensor small-sized (para. [0024]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the size of the terminal member of Oba such that a height of the guide member lies within a range of being greater than or equal to 0.07 mm and less than or equal to 4.00 mm in closest proximity to the positioning member, of instant claim 4, or a range of being greater than or equal to 0.13 mm and less than or equal to 4.00 mm in closest proximity to the positioning member, of instant claim 5, or a range of being greater than or equal to 0.00 mm and less than or equal to 3.00 mm in closest proximity to the lead wire retaining member, of instant claim 6, because it was known that metallic terminal members have dimensions in millimeters as taught by Matsuo, and millimeter dimensions allow the metallic terminal member to be electrically connected to each electrode terminal section separately for a suitable electric path, maintain a good strength of the metallic terminal member, maintain a good durability of the sensor, and make it possible to make the sensor small-sized (Matsuo, para. [0024]). Additionally, in Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP § 2144.04(IV)(A). In the instant case, the only difference between the prior art metal terminal member and the claimed metal terminal is the relative dimensions of the guide member, and a metal terminal having the claimed relative dimensions would not perform differently than the prior art metal terminal of Modified Oba, so the claimed metal terminal is not patentably distinct from the metal terminal of Modified Oba.
Regarding claims 7-8, Oba teaches that the distance between adjacent terminal members 61 is 0.2 mm to 5 mm, and the distance between the electrode terminal portions and the frame body portion 60 of the terminal members 61 is 0.2 mm to 10 mm (Figs. 5 & 12, para. [0072], [0077]-[0078]), so Oba teaches that the dimensions relating to the metal terminal member 61 are in millimeters. Oba is silent on the dimensions of the guide member and thus fails to expressly teach wherein a length of the guide member along one direction lies within a range of being greater than or equal to 0.10 mm and less than or equal to 2.50 mm, of instant claim 7, or a range of being greater than or equal to 0.30 mm and less than or equal to 2.50 mm, of instant claim 8.
Matsuo teaches a sensor having a good electrical connection between an electrode terminal section of a detection element 4 and a metallic terminal member 10 (abstract, Figs. 1-3, para. [0046]). Matsuo teaches that the width of the metallic terminal member 10 is set within the range from 0.5 mm to 2.0 mm (Fig. 3, para. [0023], [0061], [0064], [0113]), and the thickness is 0.2 mm (Fig. 3, para. [0061], [0064]), so Matsuo teaches that the dimensions of the metallic terminal member 10 are in millimeters. Matsuo teaches that the described millimeter range of the metallic terminal member 10 allows the metallic terminal member 10 to be electrically connected to each electrode terminal section separately for a suitable electric path, maintains a good strength of the metallic terminal member, maintains a good durability of the sensor, and makes it possible to make the sensor small-sized (para. [0024]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the size of the terminal member of Oba such that a length of the guide member along one direction lies within a range of being greater than or equal to 0.10 mm and less than or equal to 2.50 mm, of instant claim 7, or a range of being greater than or equal to 0.30 mm and less than or equal to 2.50 mm, of instant claim 8, because it was known that metallic terminal members have dimensions in millimeters as taught by Matsuo, and millimeter dimensions allow the metallic terminal member to be electrically connected to each electrode terminal section separately for a suitable electric path, maintain a good strength of the metallic terminal member, maintain a good durability of the sensor, and make it possible to make the sensor small-sized (Matsuo, para. [0024]). Additionally, in Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP § 2144.04(IV)(A). In the instant case, the only difference between the prior art metal terminal member and the claimed metal terminal is the relative dimensions of the guide member, and a metal terminal having the claimed relative dimensions would not perform differently than the prior art metal terminal of Modified Oba, so the claimed metal terminal is not patentably distinct from the metal terminal of Modified Oba.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Oba as applied to claim 1 above.
Regarding claims 9-10, Oba teaches that the height of the positioning member is greater than the height of the guide member in the thickness direction TL (see Image 1 above), so the ratio of a height of the positioning member to a maximum height of the guide member is greater than 1. Oba also teaches that a length of the positioning member and a length of the guide member are close in the axial direction CL (see Image 1 above). Oba is silent with respect to the dimensions of the positioning member and the guide member and thus fails to expressly teach wherein a ratio of a height of the positioning member to a maximum height of the guide member lies within a range of being greater than or equal to 1.33 and less than or equal to 30.00, of instant claim 9, or wherein a ratio of a length of the positioning member to a length of the guide member lies within a range of being greater than or equal to 1.2 and less than or equal to 20.00, of instant claim 10.
Although Oba does not disclose that the drawings are to scale, it has been held that the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art. In re Wright, 569 F.2d 1124, 1127-28, 193 USPQ 332, 335-36 (CCPA 1977). MPEP § 2125(II). In this case, when viewing Fig. 3 of Oba at 150% scale, Examiner made the following approximate measurements: the guide member has a height of 18 mm and a length of 50 mm, and the positioning member has a height of 30 mm and a length of 58 mm (see Image 2 below). Thus, a ratio of a height of the positioning member to a maximum height of the guide member (claim 9) is 1.8, and a ratio of a length of the positioning member to a length of the guide member (claim 10) is 1.2, both of which are within the claimed ranges.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the size of the terminal member of Oba such that a ratio of a height of the positioning member to a maximum height of the guide member is 1.8, of instant claim 9, or a ratio of a length of the positioning member to a length of the guide member is 1.2, of instant claim 10, because Fig. 3 of Oba reasonably teaches these ratios when measured (see Image 2 below). Additionally, in Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP § 2144.04(IV)(A). In the instant case, the only difference between the prior art metal terminal member and the claimed metal terminal is the relative dimensions of the guide member and the positioning member, and a metal terminal having the claimed relative dimensions would not perform differently than the prior art metal terminal of Modified Oba, so the claimed metal terminal is not patentably distinct from the metal terminal of Modified Oba.

    PNG
    media_image2.png
    499
    491
    media_image2.png
    Greyscale

Image 2. Annotated version of Fig. 3 of Oba with values measured by Examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Oba et al. (US 2016/0209351 A1): a sensor includes a metal terminal member that is electrically connected to an electrode terminal portion (abstract).
Oba et al. (US 2014/0298931 A1): a sensor a detection element and a plurality of terminal members (abstract).
Matsuo et al. (US 2007/0052862 A1): a sensor capable of maintaining an electrical connection between the lead frame and an electrode terminal section of the detection element (abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.T./            Examiner, Art Unit 1794                                                                                                                                                                                            
/JOSHUA L ALLEN/            Primary Examiner, Art Unit 1795